EXHIBIT 10.3

MENTOR CORPORATION

DIRECTOR FEES FOR NON-EMPLOYEE DIRECTORS

Summary of Material Definitive Agreement

On June 15, 2006, the Compensation Committee (the "Compensation Committee") of
the Board of Directors of Mentor Corporation (the "Company") approved changes in
the compensation programs for non-employee members of the Board of Directors.
 Commencing on July 1, 2006, compensation of directors will be as follows:

(i)         Board members who are employees of the Company receive no additional
compensation for their services as directors, which is unchanged from prior to
July 1, 2006;

(ii)        each non-employee member of the Board of Directors of the Company
will receive an annual base fee of $50,000, which is unchanged;

(iii)        the Chairman of the Board, who is a non-employee Director, will
receive an additional annual fee of $70,000, which is reduced from $100,000;

(iv)        the Chairman of the Audit Committee, who is also a non-employee
Director, will receive an additional $20,000 annually, which is unchanged;

(v)         the Chairman of each of the Compensation Committee and the
Nominating and Governance Committees, each of whom is also a non-employee
director, will now receive an additional annual fee of $5,000; and

(vi)        each member of a committee of the Board of Directors now will
receive a per meeting fee of $1,000 for attending any committee meetings other
than those scheduled on the same day or the day following the quarterly board
meeting.

Fees will be paid quarterly.  Mr. Ubben's fees for service as a director are
paid directly to VA Partners, LLC, the investment partnership he founded and for
which he is the Managing Member.

 

 

 

 

 

 

--------------------------------------------------------------------------------